FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingSeptember 2012 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x ﻿ Publication of Base Prospectus The following Base Prospectus dated 5 September 2012 has been approved by the UK Listing Authority and is available for viewing: GlaxoSmithKline plc, GlaxoSmithKline Capital plc and GlaxoSmithKline Capital Inc. £15,000,000,000 Euro Medium Term Note Programme Copies of the Base Prospectus and the documents incorporated by reference therein have been submitted to the National Storage Mechanism and will shortly be available for inspection at www.Hemscott.com/nsm.do For further information, please contact: GlaxoSmithKline plc 980 Great West Road Brentford Middlesex TW8 9GS United Kingdom Enquiries: UK Media enquiries: David Mawdsley Sarah Spencer (020) 8047 5502 (020) 8047 5502 European Analyst/Investor enquiries: Sally Ferguson Gary Davies Ziba Shamsi (020) 8047 5543 (020) 8047 5503 (020) 8047 3289 BASIS ON WHICH YOU MAY ACCESS THE BASE PROSPECTUS Please note that the information contained in the Base Prospectus may be addressed to and/or targeted at persons who are residents of particular countries (specified in the Base Prospectus) only and is not intended for use and should not be relied upon by any person outside these countries and/or to whom the offer contained in the Base Prospectus is not addressed. Prior to relying on the information contained in the Base Prospectus you must ascertain from the Base Prospectus whether or not you are part of the intended addressees of the information contained therein. Your right to access this service is conditional upon complying with the above requirements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:September 05,2012 By: VICTORIA WHYTE Victoria Whyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
